Citation Nr: 1020729	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  03-36 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippmann, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.  He received the Vietnam Service Medal, and 
the Vietnam Campaign Medal with 60 device, among other 
citations.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for posttraumatic stress 
disorder (PTSD).  The RO issued a notice of the decision in 
January 2003, and the Veteran timely filed a Notice of 
Disagreement (NOD) in April 2003.  Subsequently, in October 
2003, the RO provided a Statement of the Case (SOC) and, 
thereafter, in December 2003, the Veteran timely filed a 
substantive appeal.  The RO issued respective Supplemental 
Statements of the Case (SSOCs) in June 2004, July 2004, and 
July 2005.

The Veteran initially requested a travel Board hearing on 
this matter, but subsequently withdrew that request in 
writing in March 2005.  On appeal, in March 2006, the Board 
denied service connection for PTSD.  The Veteran thereafter 
timely appealed this adverse decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued an 
order granting a Joint Motion for Remand in December 2006, 
directing the Board to address "why [VA] did not secure and 
review the history of [the Veteran's] unit for possible 
alternative sources of evidence of combat or stressors."  
Thereafter, in September 2007, the Board remanded the case 
for additional development, to include providing proper 
Veterans Claims Assistance Act (VCAA) notification and 
requesting that appropriate records depositories conduct a 
search in an attempt to verify the Veteran's claimed in-
service stressors.  The RO issued an SSOC in May 2008.

In September 2008, the Board again denied the Veteran's 
claim.  The Veteran thereafter again timely appealed this 
adverse decision to the United States Court of Appeals for 
Veterans Claims (Court), which issued an order granting a 
Joint Motion for Remand in July 2009.

In October 2009, in compliance with the Court's order, the 
Board remanded the appeal again, requesting the RO to: ensure 
compliance with all notification action required by 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009); ask the 
Veteran to provide any additional supporting evidence, to 
include buddy statements that would corroborate the specific 
facts of his claimed in-service stressors and/or his unit's 
receipt of weaponry fire; to determine the dates of the 
Veteran's service in Vietnam by consulting the service 
personnel records; to procure the unit histories and records 
for the 483rd Field Services Company and the 483D HD Svc. Co. 
206, Ses. Bn., for the period during which the Veteran was in 
Vietnam; request that the United States Army and Joint 
Services Records Research Center (JSRRC) conduct a search for 
records pertaining to the claimed in-service stressors; and, 
if a determination was made that either the Veteran engaged 
in combat with the enemy, or that a claimed, non-combat, in-
service stressor occurred, to make arrangements for the 
Veteran to be examined by a psychiatrist for the purpose of 
determining whether his current PTSD was causally related to 
a verified in-service stressor(s).  Having partially 
completed the required directives, in March 2010, the RO 
issued an SSOC and, subsequently, returned the case to the 
Board.  However, as will be explained in this remand, the RO 
did not substantially comply with the Board's instructions.  
As such, the Board finds that this matter must again be 
remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that, as a matter of law, a remand by the Board 
confers on the Veteran the right to compliance with the 
remand orders).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in its October 2009 remand, the Board stated 
that, in light of the Court's order, additional development 
was warranted.  Specifically, while the evidence demonstrated 
that the Veteran had a PTSD diagnosis, as reflected in August 
2005 VA medical reports, the RO failed to properly develop 
the record in relation to the Veteran's claim that he: (1) 
"engaged in combat" with the enemy for the purposes of 38 
C.F.R. § 3.304(f) in the form of receiving enemy fire; and 
(2) experienced other, non-combat related in-service 
stressors.  See Moran v. Principi, 17 Vet. App. 149, 154-55 
(2003) (vacating and remanding Board decision that concluded 
that the Veteran did not serve in combat based only on "his 
MOS as cook and the absence of any notation either in his 
service personnel records or his DD214 that he had been 
awarded any medals or commendations indicating that he had 
been exposed to combat" and highlighting the need for the 
Board to discuss the Veteran's "assertions that he had 
engaged in combat"); VAOPGCPREC 12-99 (concluding that 
"[d]etermining whether evidence establishes that a Veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence . . . and assessment of the credibility, 
probative value, and relative weight of the evidence").  The 
Board noted that, in evaluating the Veteran's claim, the 
AMC/RO consulted the unit history of the 196th Light Brigade 
and the book "Cedar Falls-Junction City: A Turning Point," 
both provided by the Veteran.  However, the AMC/RO made no 
requests to obtain the unit history of the Veteran's unit, 
described variously as the 483rd Field Services Company and 
the 483D HD Svc. Co. 206, Ses. Bn., for the period during 
which he was in Vietnam.  (See December 2006 Joint Motion for 
Remand, page 4).  The Veteran contended that he and his 
company were subjected to artillery and mortar fire while 
directly supporting the 196th Light Infantry Unit.  As such, 
in its October 2009 Remand, the Board requested the RO to 
consult the Veteran's unit records to see if his unit acted 
in support of the 196th Light Infantry Unit, as stated by the 
Veteran, and whether they were subjected to enemy weaponry 
fire at that time.  Moreover, the RO was to consult the 
Veteran's unit records regarding the Veteran's account of 
undergoing sniper fire near a rubber plantation near the City 
of Tay Ninh and the viewing of dead bodies in a mortuary 
truck in the City of Tay Ninh.

In compliance with the October 2009 remand, in November 2009 
and February 2009, respectively, the RO issued letters to the 
Veteran, asking for more specific details regarding his 
claimed stressors, to include specific dates, places, and 
other information.  The record indicates that the Veteran did 
not respond to these letters.  Subsequently, in March 2010, 
the RO issued an SSOC.  In this document, the RO stated that, 
as the Veteran did not provide specific dates to within 60 
days, they did not research the unit histories for the 483rd 
Field Services company.  However, in the October 2009 remand, 
in order to assist the Veteran in developing his stressors, 
the Board indicated that the RO was to procure the unit 
histories and records for the 483rd Field Services Company 
and the 483D HD Svc. Co. 206, Ses. Bn. for the period during 
which the Veteran was in Vietnam.  The record contains no 
notation indicating that the RO took any steps to procure 
these unit histories.  The Board notes that, where the remand 
orders of the Court are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  As such, 
the Board finds that the RO must procure the unit histories 
and take action as delineated in the October 2009 remand.  
See Stegall, supra.  

The Board reminds the Veteran, and his attorney, that in the 
case of records requested to corroborate a claimed stressful 
event in service, the claimant must provide information 
sufficient for the records custodian to conduct a search of 
the corroborative records.  See 38 C.F.R. § 3.159(c)(2)(i) 
(2009).

Accordingly, in view of the foregoing noted above and the 
Court's order, the case is again REMANDED for the following 
action:

1.  The RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

2.  The RO should provide the Veteran a 
final opportunity to submit any additional 
supporting evidence, to include buddy 
statements that would corroborate the 
specific facts of his claimed in-service 
stressors and/or his unit's receipt of 
weaponry fire.  The RO must ask the 
Veteran to provide specific dates, times 
and locations pertaining to the claimed 
in- service stressful events.

3.  The RO should determine the dates of 
the Veteran's service in Vietnam by 
consulting the service personnel records.  
The RO should then seek to procure the 
unit histories and records for the 483rd 
Field Services Company and the 483D HD 
Svc. Co. 206, Ses. Bn., for the period 
during which he the Veteran was in 
Vietnam. The AMC/RO should review these 
records in an attempt to corroborate the 
Veteran's accounts of undergoing enemy 
fire, such as artillery/mortar fire while 
acting with his company in the direct 
support of the 196th Light Infantry Unit; 
or undergoing sniper fire near a rubber 
plantation near the City of Tay Ninh.

4.  The RO must request that the United 
States Army and Joint Services Records 
Research Center (JSRRC) conduct a search 
for records pertaining to the claimed in-
service stressors (i.e., the receipt of 
sniper fire by the 483rd Field Services 
Company near Tay Ninh; the Veteran's 
viewing of dead bodies in a refrigerated 
mortuary in Tay Ninh, the receipt of 
artillery fire as well as mortar fire 
while acting with his company in the 
direct support of the 196th Light Infantry 
Unit., etc.).  The RO must also request a 
search of relevant records in other 
depositories, to include Morning/Sick 
Reports through the National Personnel 
Records Center (NPRC).  If any of the 
above sources requires additional 
information from the Veteran, including as 
to the dates of any claimed incident, the 
Veteran should be informed of this and 
requested to provide such information.

5.  If the RO determines that the Veteran 
engaged in combat with the enemy, or if it 
confirms that a claimed, non-combat, in-
service stressor occurred, the RO should 
make arrangements for the Veteran to be 
examined by a psychiatrist for the purpose 
of determining whether his current PTSD is 
causally related to a verified in-service 
stressor(s).

After reviewing the claims file, the 
mental status examination and any tests 
that are deemed necessary, the 
psychiatrist is asked to determine whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is causally linked a 
verified in- service stressor.  The 
psychiatrist is also requested to provide 
a rationale for any opinion expressed. If 
a conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

6.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SSOC, the RO must 
re-adjudicate the Veteran's claim.  If the 
claim remains denied, the RO should issue 
an appropriate SSOC and provide an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be 





	(CONTINUED ON NEXT PAGE)


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

